Crownhart, J.
The appellant claims that the lower court has no jurisdiction in that there was no property subject to the writ, and that the defendant did not appear generally in the action. The record discloses, however, that defendant did appear generally by asking for affirmative relief. The main contention in this case is that the plaintiff had, and could have, no property in the dead body of her brother for which a replevin would lie.
This might present an interesting question for discussion were it properly before us. But it is not properly here. It is admitted that defendant had no right to the possession of the body, and by excepting to the sufficiency of the sureties on the bond she waived any claim for return of the body. *322Sec. 2721, Stats. The questions here presented are moot and-will not be entertained by this court. See “Moot,” 2 Bouv. Law Dict. 2245, and cases cited.
By the Court. — The appeal is dismissed, with costs to the respondent.